Citation Nr: 1710819	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-23 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating prior to August 16, 2011 for degenerative arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel






INTRODUCTION

The Veteran had active duty service in the Air Force from August 1980 to September 1988, and in the Navy from September 1988 to September 1993.  The Veteran also served in the Air Force Reserves with a period of active duty from December 2008 to January 2009.  He remained in the Reserves until at least 2014.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which granted entitlement to service connection for cervical spine arthritis and awarded a noncompensable disability rating effective April 22, 2010.  In an October 2015 rating decision, the Veteran was awarded a 10 percent rating effective October 26, 2015.  In a November 2015 rating decision, an earlier effective date of August 16, 2011 was awarded for the 10 percent increase.

In an April 2016 decision, the Board denied entitlement to a compensable rating prior to August 16, 2011, and in excess of 10 percent thereafter for the Veteran's service-connected degenerative arthritis of the cervical spine.  The Veteran appealed only the issue of entitlement to a compensable rating prior to August 16, 2011 to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued an order granting the parties' Joint Motion for Partial Remand (JMPR) to vacate only the portion of the Board's decision denying entitlement to a compensable rating prior to August 16, 2011 and remanded the case back to the Board for compliance with the JMPR.  The JMPR specifically instructed the Board to "analyze and discuss whether the symptoms described by the Veteran [during the September 2010 VA examination] are indicative of limitation of motion that is 'objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion' as described in [Diagnostic Code] 5003."  


FINDING OF FACT

Prior to August 16, 2011, the Veteran's degenerative arthritis of the cervical spine was manifested by subjective complaints of pain, numbness, and stiffness, but with objective findings of normal range of motion, without evidence of painful motion, tenderness, muscle guarding, or muscle spasm.


CONCLUSION OF LAW

Prior to August 16, 2011, the criteria for a compensable disability rating for degenerative arthritis of the cervical spine were not met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.25, 4.27, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Disability Ratings in General

In this case, the Veteran is in receipt of a noncompensable disability rating for his service-connected cervical spine degenerative arthritis prior to August 16, 2011 under Diagnostic Code 5242.  He seeks a compensable rating.

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. 
§ 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent rating for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range-of-motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is provided for favorable ankylosis of the entire cervical spine.  A 40 percent rating is provided for unfavorable ankylosis of the entire cervical spine, and a 100 percent rating is provided for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  General Rating Formula for Diseases and Injuries of the Spine Note (1).

For VA purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id. 

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (2016) (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  Higher ratings are warranted for increased periods of incapacitation.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

The Veteran's cervical spine disability is rated under Diagnostic Code 5242, which directs the rater to also see Diagnostic Code 5003.  Diagnostic Code 5003 provides: 

Degenerative arthritis established by X-ray findings will be rated  on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 (emphasis added).  In the absence of limitation of motion, degenerative arthritis will warrant a 10 percent rating with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  See id. 

"Structurally, [Diagnostic Code] 5003 is composed of three parts, each of which addresses how to evaluate arthritic pain in a different situation: (1) When it results in limitation of motion that is compensable under a [Diagnostic Code] that rates according to limitation of motion; (2) when it results in limitation of motion that is noncompensable under a [Diagnostic Code] that is applicable to the joint involved; and (3) when it does not result in limitation of motion."  See Mitchell v. Shinseki, 25 Vet. App. 32, 39 (2011) (citing Hicks, 8 Vet. App. at 420).  

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Read together,  Diagnostic Code 5003 and 38 C.F.R. § 4.59 state that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See Mitchell, 25 Vet. App. at 40 (quoting Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)).  


II. Increased Initial Rating Analysis

In this case, a March 2010 letter from private chiropractor Dr. D.E.R stated that the Veteran presented in February 2004 with complaints of neck pain and severe headaches.  He noted that examination of the cervical region revealed phase 2 degenerative discs at C6, 7 with large osteophyte formation, segmental dysfunction, and muscle hypertension.  He also found that the upper cervical region showed lateral listing, C2 rotation, facet sclerosis at C2, C3 and muscle hypertension of splenius capitis and semispinalis capitis.  While this letter provides information as to the medical history of the Veteran's condition, any findings from treatment given in 2004 would not be relevant to the rating to be assigned in 2010.

In April 2010 lay statements, the Veteran reported constant neck pain and occasional numbness and tingling in his arms.  He also reported continuous neck pain treatment since 1983.  Moreover, he stated that he had to miss work, could not drive for long, missed spending time with family, and was "incapacitated" due to his neck condition.  Likewise, an April 2010 lay statement by M.K. stated that the Veteran has had to miss work due to pain and frequent doctor visits.

The Veteran was afforded a VA examination in September 2010.  He reported symptoms of constant, severe pain exacerbated by physical activity and relieved by rest and Tylenol.  He also reported pain when turning his head or looking up or down, flare-ups of increased pain, and pain that traveled to his head and shoulders.  Other reported symptoms included stiffness, decreased motion, and numbness.  Moreover, he stated that his spine condition limited his ability to walk, drive or work for very long.  He also reported that his neck condition had not resulted in any incapacitation in the past twelve months. 

Upon examination, the Veteran was found to have normal posture and gait, and the ability to walk steadily.  He had no difficulty with weight bearing, balancing, or ambulation, and he did not require any assistive device for ambulation.  An examination of the cervical spine revealed no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, and atrophy of the limbs.  The examiner found that the Veteran's cervical spine did not have ankylosis.  Moreover, the examiner noted that the Veteran's cervical spine range of motion was within normal limits initially and upon repetitive use testing.  The examiner also found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The September 2010 VA examination report did not note any objective evidence of painful motion such as wincing or facial expressions.

Upon neurological examination of the spine, there were no signs of cervical Intervertebral Disc Syndrome with chronic and permanent nerve root involvement, and no neurological abnormalities were noted.  

The September 2010 VA examiner diagnosed the Veteran with degenerative arthritis, cervical spine.  He explained that the subjective factors were neck pain when looking up or down and when turning, and the objective factor was an x-ray report showing degenerative arthritis.  The attached September 2010 cervical spine x-ray report showed degenerative arthritis and noted that the Veteran's cervical spine had decreased disc height C6-7 and C7 T1 and mild osteophytic change C4 through T1.  The examiner also noted that the Veteran's neck complaints kept him from doing overhead work.  

In a December 2010 lay statement, the Veteran stated that his migraines stemmed from his neck issues and reported constant neck pain, which he described as "rang[ing] between 2 on good days up to 6 on bad days (1-10 scale)."  A February 2011 VA primary care note recorded his diagnosis of headaches associated with cervical degenerative joint disease since 1983.  It must be noted that the Veteran's headaches are separately rated and compensated at 30 percent, so any symptoms attributable to that condition cannot support a rating for the cervical spine.

In evaluating the evidence of record, the Board finds that a compensable rating prior to August 16, 2011 is not warranted for the following reasons.

First, clinical testing during the September 2010 VA examination showed that the Veteran's cervical spine had normal range of motion initially and upon repetitive use testing.  An examination of the cervical spine revealed no evidence of muscle spasm, guarding, or tenderness.  The examiner noted that the Veteran's gait was normal.  Accordingly, a compensable rating is not warranted prior to August 16, 2011 under Diagnostic Code 5242.  As noted above, the general schedule for rating spine disabilities provides a compensable (10 percent) rating where there is either limitation of motion as described in the rating criteria, or, muscle spasm, guarding, or localized tenderness.  Here, none of those factors were demonstrated on the 2010 VA examination.  The rating criteria applicable to vertebral body fracture do not apply, as that is not the Veteran's service-connected condition. 
  
Second, a compensable rating is not warranted for limitation of motion under Diagnostic Code 5003.  The Board has considered the Veteran's reported neck symptoms during the September 2010 VA examination, including his reports of neck pain upon turning his head, stiffness, decreased motion, numbness, and limited ability to walk, drive, or work for long periods.  While the Veteran is competent to report such symptoms and the Board finds these statements credible, the September 2010 VA examination report lacked any objective findings to confirm limitation of motion of the cervical spine.  Specifically, the examiner did not note objective evidence of painful motion such as facial expressions or wincing on pressure or manipulation of the neck.  See 38 C.F.R. § 4.59.  The examiner found no evidence of radiating pain on movement or muscle spasms, and did not note any swelling.  Moreover, upon examination, the examiner found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Standing alone, the Veteran's subjective reports of painful motion do not constitute "limitation of motion...objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion" under the mandatory, plain language of Diagnostic Code 5003 (emphasis added).  The regulatory language does not state that subjective complaints of pain, standing alone, warrant a compensable rating, but that those subjective reports must be objectively confirmed in some fashion.  That objective confirmation could be shown by findings such as swelling or muscle spasm (both lacking here) or "satisfactory evidence" of painful motion.  It is this last element that was the focus of the JMPR and what the Board finds is missing here.  The JMPR asked the Board to address whether the Veteran's reports of painful motion are satisfactory evidence of painful motion.  That is not, however, the entire question.  The regulations require some type of objective confirmation.  As noted above, some examples of findings of painful motion would be the facial expression, wincing, etc., on pressure or manipulation of the spine.  See 38 C.F.R. § 4.59.  The 2010 clinical evaluation here showed no objective confirmation; the examiner clearly stated there was "no evidence of radiating pain on movement," and the range of motion chart not only noted range of motion was within normal limits, but the column for degree at which pain begins was left entirely blank, indicating such findings were not shown.  A subjective statement of pain cannot equal objective confirmation, as that would be totally illogical.  

The Board acknowledges that the Veteran reported painful motion during the time period on appeal.  However, while pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell, 25 Vet. App. at 36-38.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11.  Although the Veteran complained of severe neck pain, as discussed above, his cervical spine range of motion was within normal limits during the September 2010 VA examination.  Furthermore, the objective, clinical findings showed that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, the Board finds that a compensable rating is not warranted for functional loss based on the Veteran's complaints of pain.  See 38 C.F.R. §§ 4.40, 4.59; DeLuca, 8 Vet. App. at 205-206;  Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

Finally, the September 2010 examination report indicated that there were no signs of Cervical Intervertebral Disc Syndrome with chronic and permanent nerve root involvement, so consideration of Diagnostic Code 5243 is not warranted.  Regardless, there was no evidence of incapacitating episodes, which are defined by regulation for VA purposes as periods of acute signs and symptoms due to IVDS (disc disease) that required bed rest prescribed by a physician.  Indeed, the Veteran informed the September 2010 VA examiner that his neck condition had not resulted in any incapacitation in the past twelve months.  Despite the Veteran's April 2010 lay statement that he had been "incapacitated" by his neck condition, there is no evidence prior to August 16, 2011 of prescribed bed rest for his neck disability for any amount of time, either by a VA physician or private physician.  

The Board has also considered whether referral is warranted for extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Extraschedular analysis is not required in all cases.  Either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances.  Requiring an extraschedular analysis in all cases runs contrary to the purpose of extraschedular ratings, which is to recognize exceptional or unusual circumstance.  See Doucette v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 319, *7-12 (Mar. 6, 2017).  The Board finds that the evidence in this case does not show, and the Veteran has not alleged, such an exceptional disability picture that the available schedular ratings are inadequate.  Indeed, the Veteran's cervical spine condition is primarily manifested by complaints of pain, stiffness, and numbness.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's cervical spine disability symptomatology, and referral for extraschedular consideration is not warranted.  

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in the case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Despite the Veteran's and M.K.'s April 2010 lay statements that the Veteran has had to miss work due to symptoms of his service-connected migraines and neck condition, the evidence does not suggest unemployability due to those disabilities.  Indeed, the Veteran's April 2010 service connection claim showed that he was working then as a financial advisor.  Therefore, as the issue of TDIU is not reasonably raised by the record, it is not part of the rating appeal.

III. Duties to Notify and Assist

VA has a duty to notify the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied by a letter sent in April 2010.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran has not asserted any deficiency in the notice provided under the Veteran's Claims Assistance Act of 2000 (VCAA).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service records and VA treatment records have been obtained.  

Moreover, the Veteran reported that he has had continuous treatment of his neck condition since the mid-1980s.  For example, in his April 2010 service connection claim, he stated that he had been treated "continually" for neck pain from 1985 to the present.  He also reported frequent chiropractic treatment and pain medications for his neck condition during the September 2010 VA examination.  Additionally, he submitted a private chiropractic record dated March 2010 that indicated prior neck treatment by that provider in 2004 and "fairly regular treatment over the past seven years to decrease pain and increase function."  VA sent the Veteran a letter in January 2012 discussing evidence needed to substantiate his claim and asking him to identify and authorize VA to obtain relevant treatment records, with an enclosed release form; however, the Veteran did not respond or submit a signed release.  Following the Court's action, the Veteran was sent a letter in January 2017, giving him additional time to submit evidence, and he did not request that VA obtain any evidence, nor submit any himself.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  38 C.F.R. § 3.159(c) (2016).  

Finally, the Veteran was afforded a VA examination in September 2010, which was adequate for rating purposes because it was prepared by an appropriate medical professional, based on an accurate review of the Veteran's history and symptomatology, and included the necessary objective findings.  38 C.F.R. 
§ 3.159(c); Barr v. Nicholson, 21 Vet. App. 303 (2007).   Since the question here relies on the severity of his condition for a certain time period, obtaining a new examination is not warranted.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a compensable disability rating prior to August 16, 2011 for degenerative arthritis of the cervical spine is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


